Citation Nr: 1307025	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left hip disorder, claimed as left total hip replacement, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the claims file.  During this hearing the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence.  The Board notes that the Veteran was represented by Ms. Valerie Norwood, an associate of Mr. Marc Whitehead, at the hearing.  The Board further observes that, while Mr. Whitehead's representation was initially limited to the issue of entitlement to service connection for hepatitis C, such representation was expanded to include the other two issues on appeal in an August 2012 VA Form 21-22a.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In connection with the current left hip claim on appeal, the Veteran alleged at his August 2012 Board hearing that his current left hip problems are due, in part, to negligent treatment associated with the August 1997 VA left hip surgery.  In this regard, the Board observes that by rating decision issued in September 1999, the RO denied a claim for compensation under the provisions of 38 U.S.C.A. § 1151  for a left hip disorder due to alleged negligent VA treatment in connection with the August 1997 surgery.  Therefore, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a left hip disorder due to is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

In two separate documents received in August 2012, the Veteran raised the issues of entitlement to service connection for a right elbow disorder and residuals of exposure to tainted water at Camp Lejeune, including neurobehavioral effects, neuropathy, hepatic steatosis, earliest manifestation of multiple sclerotic plague, and emotional distress.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left hip disorder, a left eye disorder, and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  In a final July 2000 Board decision, service connection for a left hip disorder was denied. 
   
2.  Evidence received since the final July 2000 Board decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left hip disorder.



CONCLUSIONS OF LAW

1.  The July 2000 Board decision that denied service connection for a left hip disorder is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38. C.F.R. § 20.1100 (2000) [(2012)]. 

2.  New and material evidence having been received, the claim of entitlement to service connection for a left hip disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left hip disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

This appeal arises out of the Veteran's claim that a left hip disorder is related to his service with the United States Marine Corps from July 1979 to July 1982.  Specifically, he contends that he had a pre-existing left hip disorder and that this disorder was aggravated by his military service.   

Pre-service medical records reveal that, in September 1965, when the Veteran was three years old, he was treated for complaints of pain in his left hip on all motions. Radiographic studies showed early synovitis of the left hip.  He was admitted to St. Tammany Parish Hospital for treatment with Buck's extension for immobility. He received a brace, shoe, and sole elevation from the Surgical Brace and Appliance Company. 

At the time of the Veteran's March 1979 military enlistment examination, he reported a history of cramps in his legs.  He denied any history of bone, joint or 
other deformity, and arthritis.  His musculoskeletal system and lower extremities were clinically normal on examination. 

Service treatment records are negative for any complaints or findings referable to left hip pain or arthritis.  The Veteran's June 1982 military separation examination again refers to a history of leg cramps.  His musculoskeletal system and lower extremities were clinically normal on examination.

Post- service treatment records first reveal complaints referable to lower extremity pain in June 1994.  A June 1994 treatment entry from Lallie Kemp Medical Center reflects that the Veteran reported a history of constant pain in his legs which had increased recently with feelings of heaviness in both legs.  The impression was of lower extremity pain/epididymis.  A diagnostic impression in August 1994 was of questionable degenerative joint disease. 

VA outpatient treatment records report that the Veteran complained that both of his legs ached all the time.  The diagnostic impression was of chronic back/leg pain, likely secondary to old congenital hip problem.  Degenerative disease of the left hip was reported in March 1997.  An April 1997 entry reported that the Veteran presented with long standing left hip pain since early childhood.  He was cleared for surgery in May 1997. 

A VA examination was conducted in June 1997.  Medical history indicated that the Veteran developed degenerative joint disease of the hip in the form of avascular necrosis "about 15 years this has been going on" and he was scheduled for hip surgery.  The diagnosis was of severe degenerative joint disease of the hips, left worse than right. 

VA treatment records reveal that the Veteran received a left total hip arthroplasty in August 1997.  Admitting diagnosis was avascular necrosis of the left hip.  

A VA examination was conducted in January 1998.  The examiner (the same examiner who examined him in June 1997), noted that the Veteran's past history revealed that he had degenerative joint disease of the left hip, "probable avascular necrosis which he developed in the service," and that he was treated conservatively until August 1997 when he had a left total hip inserted.  X-rays of his hips revealed possible early degenerative changes of the right hip, with a left total hip in place with beginning heterotopic bone forming.  Pertinent diagnosis was of aseptic necrosis of the left hip with total hip in place. 

During an October 1998 hearing, the Veteran testified that he was treated for a hip condition, diagnosed as synovitis, as a child; that he continued to have pain through adolescence; that his legs hurt while he was in service and he medicated with Tylenol; that sought treatment during service and was told that he had restless legs; that he sought treatment 6 months to a year after service with his family physician, but those records were unavailable; that he first began receiving treatment at the VA in December 1996; and that he had not seen his private physician since 1986 or 1987 when he died, although he did receive treatment at Lallie Camp Medical Center.  His wife testified that after they married in 1987, the Veteran was given special consideration at work because of his hip pain.      

The Veteran submitted an original claim for service connection a left hip disorder in March 1997.  By rating decision dated in July 1997 the RO denied service connection for degenerative joint disease of the hips.  Specifically, the RO noted that there were no complaints of left hip pain during service or immediately after service and there was no evidence that the Veteran's current left hip disorder was related to his military service.  Thereafter, he perfected an appeal as to the RO's denial.  In a July 2000 decision, the Board confirmed the RO's denial of the Veteran's claim.  As the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), the July 2000 decision is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38. C.F.R. § 20.1100 (2000) [(2012)].

Following the issuance of the July 2000 Board decision, the Veteran first submitted an application to reopen his claim of entitlement to service connection for a left hip disorder in January 2006.  While a September 2006 letter indicated that, as he did not provide new and material evidence, his claim for a left hip disability was denied, such letter further informed him if he sent the requested evidence by February 12, 2007, the RO would continue to process his claim.  Thereafter, on February 7, 2007, the Veteran submitted additional argument pertaining to the issue and identified relevant VA treatment records that he requested VA obtain on his behalf.  As such, the Board finds the September 2006 letter is not a final denial.  

In support of his application to reopen his claim, the Veteran submitted an April 2009 statement from his sister (R.L.B.), an April 2009 statement from a fellow service-member (J.A.P.), a February 2010 statement from a fellow service-member (E.J.B.), and a July 2011 statement from his wife (D.J.L.).  In each of these statements, the individuals wrote that the Veteran's pre-existing left hip disorder was aggravated during his military service.  Additional VA treatment records showing continued treatment for a left hip disorder has all been received.  The Veteran also submitted a July 2012 statement from a VA physician in which the physician opined that the Veteran's current left hip replacement was due to osteoarthritis of his left hip during military service.  

When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Upon review of the record, the Board finds that evidence received since the February 2005 rating decision is new and material.  Specifically, the April 2009, February 2010, and July 2011 statements from the Veteran's sister, fellow service-members, and wife as well as the July 2012 statement from the Veteran's VA physician wherein the physician opined that the Veteran post-service left hip replacement was related to osteoarthritis of the left hip during military service.  As above, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Veteran has provided new and presumed credible assertions regarding a possible nexus between the left hip disorder and his military service, the Board finds that obtaining a medical opinion concerning this possible nexus is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, triggers VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a left hip disorder. 


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a left hip disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the left hip disorder claim, the Veteran contends that his pre-existing left hip disorder was aggravated by his military service.  As noted above, pre-service medical records reveal that, in September 1965, when the Veteran was three years old, he was diagnosed with synovitis of the left hip.  At the time of the Veteran's March 1979 military enlistment examination, he reported a history of cramps in his legs and denied any history of bone, joint or other deformity, and arthritis.  Significantly, his musculoskeletal system and lower extremities were clinically normal.  Service treatment records are negative for any complaints or findings referable to left hip pain or arthritis.  The Veteran's June 1982 military separation examination again refers to a history of leg cramps but the examination was negative for any musculoskeletal complaints.  His musculoskeletal system and lower extremities were clinically normal.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  

The Board previously adjudicated the issue of entitlement to service connection for a left hip disorder in July 2000.  At that time, the Board found that, while a left hip disorder was not noted during the March 1979 enlistment examination, the pre-service treatment records showed that the Veteran's left hip synovitis clearly and unmistakably preexisted military service.  As above, the Veteran has submitted a July 2012 statement from a VA physician in which the physician opined that the Veteran's current left hip replacement was due to osteoarthritis of the Veteran's left hip during military service.  The Veteran has not yet been afforded a VA examination with regard to the left hip issue.  As such, the Board finds that a medical opinion is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine whether any current left hip disorder is related to the Veteran's military service.  

With regard to the Veteran's claim for service connection for a left eye disorder, the Board also finds that a remand is required in order to afford the Veteran a new VA examination so as to determine the etiology of such claimed disorder.  In this regard, his service treatment records show that the Veteran sustained a left temple laceration as a result of being punched in the eye during military service.  The Veteran's June 1982 separation examination shows normal eyes and 20/20 vision.  

In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. § 3.303(c).  

The Veteran was afforded a VA scars examination in March 2010.  The examiner was asked to opine whether the Veteran's head scars were due to or a result of in-service injuries to the temporal and parietal scalp.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's head scars were the result of in-service injuries to temporal and parietal scalp.  The examiner indicated that, according to the contemporaneous medical treatment record of February 1980, the Veteran had two scars:  one scar over the left temple area, and the second scar was about two centimeters long over the parietal area.  However, on physical examination in March 2010 the Veteran did not have a scar over the left temple; instead, he had a scar directly over the left lateral orbit.  The examiner wrote that it was unlikely that the treating physician in February 1980 would have written "temporal area" when the scar was over the lateral orbit.  The second scar was described as being "2 cm" in February 1980, but the examiner noted that the Veteran had two scars on the posterior parietal area, both of which were greater in length than two centimeters.  The examiner noted that, since scars usually contract with time, the two scars over the Veteran's parietal area were two large to be residuals of the two centimeter scar described in February 1980.  

In an October 2012 statement from the Veteran's attorney, it was noted that he has been diagnosed with traumatic mydriasis.  This condition, according to the Veteran's attorney, is caused by blunt trauma to the eye and causes the pupil to react improperly to light (it remains dilated).  During the August 2012 Board hearing, the Veteran testified that his current left eye disorder is due to an injury he received during his military service, specifically that his eye was injured when he was hit with a belt buckle during an altercation in 1980 in Japan.  In this regard, the Board notes that the March 2010 VA examiner had indicated that such condition has caused the Veteran painful sensitivity to light and other functional loss ever since.  The examiner also noted that the VA examination at that time focused primarily on the scar above his eye and scalp rather than his eye condition.  

VA treatment records show that, in July 2007 the Veteran reported that his vision had gotten worse over the last couple of years.  He reported an injury to the left eye in 1980 that resulted in a pupil that did not constrict fully and had since been photophobic in the left eye.  The impression was refractive error and abnormal cupping with reports of hazy peripheral vision.  

As the March 2010 VA examination only addressed the scars on the Veteran's face and did not address an actual injury to the left eye as claimed by the Veteran, the March 2010 VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an opinion should be obtained as to whether the Veteran's refractive error of the left eye is the result of in-service superimposed disease or injury whether any other left eye disorder is related to his military service, specifically whether it was incurred as a result of the documented in-service injury to the left side of his face in February 1980.

With regard to the issue of entitlement to service connection for hepatitis C, the Board also finds that a remand is required in order to afford the Veteran a VA examination so as to determine the etiology of his hepatitis C.  In this regard, VA treatment records show that the Veteran was first diagnosed with hepatitis C in June 2007.  The Veteran contends that he was provided vaccinations during his active military service.  At his Board hearing, the Veteran testified that these vaccinations were provided by air guns and several service members received vaccinations from the same air guns.  The Veteran also testified that he shared toothbrushes and razors during his military service which may have been contaminated with hepatitis C.  Additionally, he further alleges that he had dental procedures performed during service where the dentist did not use protective gloves and the equipment was not properly sanitized.  Finally, in August 2012, the Veteran claimed that his hepatitis C was the result of contaminated water at Camp Lejeune, North Carolina, from January 1982 to July 1982.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04- 13, June 29, 2004) indicated that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C.

To date, the Veteran has not been provided a VA examination addressing whether his current hepatitis C is due to his active military service, to include his in-service air gun vaccinations.  Therefore, a remand is necessary so as to afford him such examination.

Finally, in May 2010 correspondence the Veteran indicated that he was scheduled to undergo left hip reconstruction in July 2010.  The most recent VA medical records in the claims file are dated in March 2011 and the most recent non-VA medical record is a November 2007 disability examination from the state of Louisiana for purposes of the Veteran's claim for Social Security disability benefits.  A June 2010 VA treatment record notes that the Veteran's upcoming left hip surgery was to be performed by Dr. B. at "Tulane."  Unfortunately, there are no records regarding the claimed July 2010 left hip surgery.  Thus, there appear to be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired left hip disorder, left eye disorder, and/or hepatitis C since service, to specifically include records from his left hip reconstruction surgery by Dr. B. at "Tulane" in July 2010.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, to include VA treatment records from the Shreveport, Louisiana, VAMC dated from March 2011 to the present.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2. After obtaining any outstanding treatment records, schedule the Veteran for a VA joints examination to determine the nature and etiology of his left hip disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

The examiner should identify all left hip disorders found to be present, to include those that existed prior to his total hip replacement.

(A)  The examiner should indicate whether any diagnosed left hip disorder is considered a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?  In this regard, the examiner should specifically indicate whether the diagnosis of synovitis at age 3 constitutes such a disease or defect.

(i) If the Veteran's left hip disorder is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?

(ii)  If the examiner finds that the Veteran's left hip disorder is a disease, was it aggravated by his military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.   

(B)  For all other left hip disorders, the examiner should opine whether there is clear and unmistakable evidence that the each disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service. 

In offering the foregoing opinions, the examiner's attention is specifically directed to the July 2012 statement from a VA physician in which the physician opined that the Veteran's current left hip replacement was due to osteoarthritis of the Veteran's left hip during military service.  The examiner is also directed to the allegations of the Veteran, his fellow-service members, his sister, and his wife that he experienced significant left hip pain during his military service.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed left hip disorder.          

A complete rationale should be given for all opinions and conclusions expressed.  

3. After obtaining any outstanding treatment records,, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed left eye disorder.   The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner should identify all current disorders of the left eye.  Thereafter, he or she should offer an opinion regarding the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that there was additional disability due to disease or injury superimposed upon the Veteran's refractive error of the left eye during service, to include the February 1980 injury to the left side of the face noted in the Veteran's service treatment records?   

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any other left eye disorder had its onset during or is in any way related to his military service, to include the February 1980 injury to the left side of the face noted in the Veteran's service treatment records?

The examiner should specifically address the Veteran's reported history of these disorders in service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A complete rationale should be given for all opinions and conclusions expressed.  

4. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his hepatitis C.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  

The examiner should confirm the Veteran's diagnosis of hepatitis C.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not that such disease is etiologically related to the Veteran's active military service, to include as a result of the use of air gun vaccinations, sharing toothbrushes and/or razors during military service, dental procedures performed during service where the dentist did not use protective gloves and the equipment was not properly sanitized, and/or the result of contaminated water at Camp Lejeune, North Carolina, from January 1982 to July 1982.

In so opining, the examiner should take into consideration Fast Letter 04- 13, June 29, 2004 which indicates that transmission of hepatitis C virus with air gun injections is "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  The examiner must also consider the Veteran's statements regarding the onset of his claimed hepatitis C and the continuity of symptomatology of the claimed disorder.  

The examiner should provide the supporting rationale for the opinion expressed.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


